Opinion by
Mr. Justice McCollum:,
This was an action of ejectment brought to recover possession of land which the plaintiff claimed he had a valid title to. That the land was conveyed to him many years ago was shown by the deeds and papers in his possession and admitted in evidence on the trial. It required no oral testimony to establish his case in chief. The documentary evidence alone was quite sufficient for that purpose. The reply of the defendant to the claim of the plaintiff was based on an alleged equity arising from an alleged parol trust. It needs no argument to prove that a defense of this nature cannot prevail in the absence of clear and satisfactory proof to sustain it. “ The legal title to lands ought not to be exposed to the peril of a successful attack, excepting where the right in equity is clearly established: ” Clabk, J., in Earnest’s Appeal, 106 Pa. 318.
The testimony introduced on the trial was remarkably voluminous and a part of it related to matters relevant to the issue and occurring more than fifty years ago. This testimony we have examined and considered with care and the conclusion we have drawn from it is that it presented an issue for the determination of a jury under proper instructions from the court. A specification herein of any part of the testimony is needless. Every part of it which is material to a proper understanding of the issue was referred to in the charge which occupies eighty pages of the appellant’s paper-book. More exhaustive and painstaking instructions seldom if ever appear in a charge^ Whether there was error in the instructions is a question to be considered in connection with the assignments relating to the subject.
There are thirty-seven assignments filed in the case and ten of them are based on excerpts from the charge. We have carefully examined and fully considered the excerpts on which the ten assignments above referred to rest, and are unable to discover in either of them any cause for a reversal of the judgment or a retrial of the case. In this connection we may state that, in our opinion, the learned court below did not err in declining to grant permission to the defendant’s counsel to open and *548close the case to'the jury. This refusal is the basis of the second assignment which we now dismiss with the assignments based on the excerpts from the charge. The assignments relating to the affirmance or denial of the points submitted and to the admission or rejection of offers of evidence need not be specifically referred to herein. Having examined all the assignments and duly considered the arguments of counsel in support of and against them, we conclude that there is no reasonable ground for reversing the judgment entered in the court below. The case was carefully and fairly tried and the result reached is in conformity with the testimony on which the verdict was based. All the assignments are therefore dismissed.
Judgment affirmed.